DETAILED ACTION
The amendments filed on 10/15/2021 are acknowledged and have been fully considered.  Claims 1-29 are pending. This is the first Office Action on the merits of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
The instant application is a continuation of US 17/386,266 filed 07/27/2021 which is a continuation of US 16/068,470 (now US Patent 11096971) filed on 07/06/2018 which is a national stage 371 entry of PCT/EP2017/052422 filed on 02/03/2017. Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d) to EP16154288.1.  The certified copy of the EP16154288.1 application was retrieved by the USPTO from a foreign IP office on 07/06/2018 in parent application US 16/068,470.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 02/04/2016, the filing date of the foreign priority document. 

Specification - Objection
The instant application uses tradenames/trademarks SHIME® (see [0058], [0095], [0096], [0097], [0101], [0102]. [0103], [0107], [0111] of specification), M-SHIME® (see [0058], [0125], [0129] of specification) and Tween®80 (see [0119]). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 5 of claim 10 “stain” appears to be miss spelt and should be amended to “strain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 5, 7, 10, 15, 17, 20, 24, 26 and 29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that biological materials, specifically Lactobacillus plantarum strain ZJ316, Anaerostipes caccae strain DSMZ 14662, Faecalibacterium prausnitzii strain DSMZ 17677, Butyricicoccus pullicaecorum strain LMG 24109, Roseburia inulinivorans strain DSMZ 16841, Akkermansia muciniphila strain DSMZ 22959, and Roseburia hominis strain 16839 are required to practice the claimed invention. Since the biological materials are essential to the claimed invention, they must be readily available or obtainable by a repeatable method set forth in the specification or otherwise known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the biological materials.  
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material, and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. It is noted that the instant specification discloses strains having accession numbers DSMZ 17677, LMG24109, DSMZ 16841, DSMZ 16839, DSMZ 22959, ZJ316 and DSMZ 14662 have been deposited in public collections, have been described intensively and are accessible to skilled persons 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by applicant, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 C.F.R. §§ 1.801-1.809 and MPEP §2402-2411.05, a statement, affidavit or declaration by applicant, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, would satisfy the deposit requirement made herein by stating and providing that:
(a) During the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) The deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;

          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 21 recite the term “bacterial member” and this renders the claims indefinite.  The term “bacterial member” is not defined by the claim and specification and it is not clear if the term means species of bacteria or individual bacteria, or any parts of bacteria.  

It is suggested to amend the phrase “bacterial member” to “bacteria” to obviate the rejections.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception (a ‘product of nature’) without significantly more.  The rationale for this determination is explained below.  
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, under the broadest reasonable interpretation, applicant's invention is directed to a composition comprising purified bacteria belonging to species Lactobacillus plantarum, Anaerostipes caccae and Faecalibacterium prausnitzii as recited in claims 1, 11 and 21.  The composition is in a suspension (in claim 11) or in powder form (in claim 21). 
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Based on the specification, under the broadest reasonable interpretation of the claimed composition, the composition comprises naturally occurring bacteria and the composition is in a suspension or powder.  The instant specification does not disclose the source of the bacteria, but bacteria belonging to Lactobacillus plantarum can be isolated from infant feces (see CN101353633A on page 2 para. 11), Anaerostipes caccae can be isolated from human feces (see DSM-14662 page 1) and Faecalibacterium prausnitzii can be isolated from human feces (see DSM-17677). Therefore, the claimed bacteria occur in nature and the instantly claimed invention recites “product of nature” judicial exceptions, naturally occurring bacteria.  
Since the claims are directed to a nature-based product produced by combining multiple components, three different bacterial species, the markedly different characteristics analysis is applied to the resultant nature-based combination.  Applicants do not disclose any evidence in the specification that combining the three bacteria with each other results in markedly different characteristics of each of the bacteria. 
The additional elements recited in dependent claims 2-10, 12-20 and 22-29 also do not integrate the recited product of nature judicial exceptions into a practical application. Claim 2 recites the composition is in the form of a capsule which is merely placing the bacteria in a gel case, which is a container, but does not change the structure or add any markedly different characteristic to the bacteria. Claims 3-4, 13-14 and 22-23 recite the amounts of the bacteria in the composition. Claims 5-10, 15-20 and 24-29 recite the specific strains of the bacteria and/or additional species/strains of bacteria in the bacteria. However, all of these strains of bacteria occur in nature. Lactobacillus plantarum strain ZJ316 can be isolated from infant feces (see CN101353633A on page 2 para. 11), Anaerostipes caccae strain DSM 14662 can be isolated from human feces (see DSM-14662 page 1), Faecalibacterium prausnitzii strain DSM 17677 can be isolated from human feces (see DSM-17677), Butyricicoccus pullicaecorum strain LMG 24109 is isolated from cecal content of chicken (see LMG-24109 pg. 1), Roseburia inulinivorans strain DSM 16841 is isolated from human feces (see DSM-16841 pg.1), Akkermansia muciniphila strain DSM 22959 is isolated from human intestinal tract (see DSM 22959 pg. 1) and Roseburia hominis strain DSM 16839 is isolated from human feces (see DSM 16839 pg. 1).  Applicants do not disclose any evidence in the specification that combining the bacteria with each other results in markedly different characteristics of the bacteria. Claim 12 recites the composition is in a homogeneous suspension which does not change the structure or add any markedly different characteristic to the bacteria. All of these limitations are recited at a high level of generality and do not integrate the recited judicial exceptions into a practical application and the claims are therefore directed to the judicial exception (Step 2A: Yes). The claims are then analyzed as a whole to determine whether any additional element or combination of elements is sufficient to ensure that the claims amount to significantly more than the exceptions. The instant claims as a whole do not amount to significantly more than each "product of nature" by itself (Step 2B: No).
The claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 11, 16, 13-14, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US 2016/0228476; Priority Oct. 31, 2014; Applicant IDS). 
Regarding claims 1, 11 and 21, Cutcliffe teaches bacterial compositions to treat metabolic disorders including inflammatory bowel disease ([0247]). Cutcliffe teaches the bacterial composition to comprise purified and isolated bacteria that are selected from a list of bacteria which includes Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii (see [0061],[0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to pick these three bacterial species from the list of bacteria disclosed by Cutcliffe to include in 
Regarding claims 2, 21, Cutcliffe teaches its compositions are formulated as a capsule, powder ([0396]).
Regarding claim 11, Cutcliffe teaches its therapeutic composition is formulated as a suspension ([0421]).
Regarding claims 3-4, 13-14 and 22-23, Cutcliffe teaches the different types of microbes in its compositions can be present in different ratios ([0382]) and teaches the bacteria are present at a concentration of at least 105 to at most 1011 CFU (see [0437]).
Regarding claims 6, 16, 25, Cutcliffe teaches its compositions can also include Akkermansia muciniphila, Roseburia inulinivorans and Roseburia hominis (see [0085]).
Cutcliffe renders obvious claims 1-4, 6, 11, 16, 13-14, 21-23 and 25. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US 2016/0228476; Priority Oct. 31, 2014; Applicant IDS) as applied to claims 1-4, 6, 11, 16, 13-14, 21-23 and 25 above and further in view of Garner (US 2012/0034198; Pub. Feb. 9, 2012).
Cutcliffe does not teach a homogeneous suspension composition comprising Lactobacillus plantarum, Anaerostipes caccae, and Faecalibacterium prausnitzii. 
Garner teaches processes and formulations for the administration of microorganisms to human subjects (abstract). Garner teaches its compositions comprise Lactobacillus plantarum bacterial cells ([0023]). Garner teaches preparing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Cutcliffe to prepare a homogenous suspension with the composition of Cutcliffe comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii and the stabilizing carriers as taught by Garner. Cutcliffe teaches its compositions are administered to treat metabolic diseases and are formulated for delivery to the gastrointestinal tract of a subject ([0395]). Therefore, one of ordinary skill in the art would be motivated to formulate the composition of Cutcliffe into a homogenous suspension as taught by Garner because Garner teaches its methods of formulating the microorganisms ensures survival of the probiotic microorganism into the gastrointestinal system of the animal ([0054]).
The combined teachings of Cutcliffe and Garner renders claim 12 obvious.

Claims 7-9, 17-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US 2016/0228476; Priority Oct. 31, 2014; Applicant IDS) as applied to claims 1-4, 6, 11, 16, 13-14, 21-23 and 25 above and further in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Applicant IDS).
Cutcliffe does not teach its compositions to comprise Butyricicoccus pullicaecorum.  
Immerseel teaches bacterial strains related to species Butyricicoccus pullicaecorum to be used in prevention/treatment of intestinal health problems (abstract) Butyricicoccus pullicaecorum with deposit number LMG24109 and strains having at least 93% homology to the 16s rRNA sequence (par. [0015]).  Immerseel teaches administering the butyric acid producing bacteria overcomes the problems associated with administering butyric acid in the treatment of intestinal health problems (par. [0010],[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition for treating intestinal disorders taught by Cutcliffe to add bacterial species belonging to Butyricicoccus pullicaecorum as taught by Immerseel to the composition.  One of ordinary skill would be motivated to so because Immerseel teaches bacterial belonging to Butyricicoccus pullicaecorum which produce butyric acid are used in prevention/treatment of intestinal health problems.  Since the references teach different bacterial species to be administered in pharmaceutical and/or food compositions for the same purpose of improving intestinal health, it would have been obvious to combine the bacteria into one composition.
The combined teachings of Cutcliffe and Immerseel renders claims 7-9, 17-19 and 26-28 obvious.

Claims 5, 7, 10, 15, 17, 20, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe (US 2016/0228476; Priority Oct. 31, 2014; Applicant IDS) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Applicant IDS) as s 1-4, 6-9, 11, 16, 13-14, 17-19, 21-23 and 25-28 above, and further in view of Li (Complete Genome Sequence of the Probiotic Lactobacillus plantarum Strain ZJ316, Genome Announcements, March/April 2013, volume 1, Issue 2; Applicant IDS), Duncan (US 2007/0258953; Pub. Nov. 8 2007; Applicant IDS), Sokol (Faecalibacterium prausnitzii is an anti-inflammatory commensal bacterium identified by gut microbiota analysis of Crohn disease patients, PNAS, vol. 105, no. 43, October 2008, 16731-16736; Applicant IDS), Qin (US 2014/0227227; Pub. Aug. 2014; Applicant IDS), Kelly (US 2015/0132264; Pub. May. 14, 2015; Applicant IDS) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Applicant IDS), as evidenced by DSM-22959 (Akkermansia muciniphila, German Collection of Microorganisms and Cell culture, 2020; Applicant IDS).
Regarding claims 7, 10, 17, 20, 26 and 29, Immerseel teaches the butyric acid producing strain is chosen from Butyricicoccus pullicaecorum with deposit number LMG24109 and strains having at least 93% homology to the 16s rRNA sequence (par. [0015]).
Cutcliffe and Immerseel do not teach the bacterial strain numbers recited in instant claims 5, 15, 24 and do not recite the other bacterial strain numbers recited in claims 7, 10, 17, 20, 26 and 29.
Li teaches Lactobacillus plantarum strain ZJ316 has many probiotic properties (abstract).
Anaerostipes caccae with DSM number 14662 (par. [0024]).
Sokol teaches Faecalibacterium prausnitzii with strain number DSM 17677 (pg. 16735 col. 2 Bacterial culture) is an anti-inflammatory bacteria in the gut microbiota (abstract).	
	Qin teaches use of Roseburia in the preparation of compositions for improving tolerance of blood glucose, reducing body weight and/or blood glucose (abstract, par. [0017]). Qin teaches the Roseburia is Roseburia inulinivorans DSM 16841 (par. [0013]) and teaches the composition can be provided as food composition, pharmaceutical composition etc., (par. [0011]).
Everard teaches administration of Akkermansia muciniphila which is a mucin-degrading bacterium that resides in mucus layer increased the intestinal levels of endocannabinoids that control inflammation, the gut barrier and gut peptide secretion (abstract).  Everard teaches A. muciniphila treatment reversed high-fat diet induced metabolic disorders, adipose tissue inflammation and insulin resistance (abstract). Everard teaches a key role of A. muciniphila in gut barrier function, metabolic inflammation and fat storage (pg. 9067 col. 2 para. 1) and presence of A. muciniphila within the host mucus layer improves gut barrier function (pg. 9070 col.1 para. 2). Everard teaches Akkermansia muciniphila with a strain number ATCC BAA-835 (pg. 9071 col. 1 para. 1). This strain also has a deposit number of DSM 22959 (for evidence see DSM22959 pg. 1).
Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health (abstract).  Kelly teaches the use of strains with Roseburia hominis with deposit number DSM 16839 (par. [0046]). Kelly teaches the composition can be a probiotic, food supplement etc. (par. [0029,0030]). Kelly teaches the disorder to be Crohn’s disease, ulcerative colitis, IBS, IBD where expression of barrier genes is enhanced (par. [0070,0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the composition for treating intestinal disorders taught by Cutcliffe in view of Immerseel to add Lactobacillus plantarum strain ZJ316 as taught by Li, Anaerostipes caccae with DSM number 14662 as taught by Duncan, Faecalibacterium prausnitzii with strain number DSM 17677 as taught by Sokol Roseburia inulinivorans with DSM number 16841 as taught by Qin, Roseburia hominis with deposit number DSM 16839 as taught by Kelly and Akkermansia muciniphila with a deposit number of DSM 22959 as taught by Everard to the composition. One of ordinary skill would be motivated to so because Li teaches strain ZJ316 is a probiotic, Duncan teaches administration of Anaerostipes caccae for treating intestinal disorders such as ulcerative colitis, Sokol teaches Faecalibacterium prausnitzii with DSM number 17677 has anti-inflammatory properties, Qin teaches Roseburia inulinivorans improves tolerance of blood glucose, reduces body weight and/or blood glucose, Kelly teaches use of Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health, and Everard teaches administration of A. muciniphila improves gut barrier function.  Since the references teach different bacterial species to be administered in pharmaceutical and/or food compositions for the same purpose of 
The combined teachings of Cutcliffe, Immerseel, Sokol, Duncan, Li, Qin, Kelly and Everard renders claims 5, 7, 10, 15, 17, 20, 24, 26, and 29 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 11,096,971
Claims 1-11 and 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,971 in view of Cutcliffe (US 2016/0228476; Applicant IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '971 claims (the reference claims) in view of Cutcliffe renders obvious that of the instant claims.  
Regarding instant claims 1, 6, 8, 9, reference claims 1, 3, 4, 5, 9 recite a method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder the method comprising administering a composition consisting of Lactobacillus plantarum, Anaerostipes caccae strain, Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis and Akkermansia muciniphila and optionally a pharmaceutical excipient. The reference claims recite the method increases butyrate production and protective effects in the gut and recites the disorder is ulcerative colitis (a disorder of the intestine). 
Regarding instant claims 1, 11, 21, the reference claims do not recite the bacteria are purified.
Regarding instant claims 2, 11, and 21 the ‘971 claims do not recite the composition is formulated as a capsule, a suspension or in the form of a powder. Regarding instant claims 3-4, 13-14, 22-23 the ‘971 claims do not recite the amounts of the bacteria in the composition.
Cutcliffe teaches bacterial compositions to treat metabolic disorders including inflammatory bowel disease ([0247]). Cutcliffe teaches the bacterial composition to comprise purified and isolated bacteria that are selected from a list of bacteria which Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii, Akkermansia muciniphila, Roseburia inulinivorans and Roseburia hominis (see [0061],[0085]). Cutcliffe its compositions are formulated for delivery to the small intestine region ([0395]). Cutcliffe teaches its compositions are formulated as a capsule, powder ([0396]). Cutcliffe teaches its therapeutic composition is formulated as a suspension ([0421]). Cutcliffe teaches the different types of microbes in its compositions can be present in different ratios ([0382]) and teaches the bacteria are present at a concentration of at least 105 to at most 1011 CFU (see [0437]).
It would have been obvious to one of ordinary skill in the art to modify the methods of the ‘971 reference claims to formulate the compostions to be a suspension or in the form of a powder or capsule and to select the purified bacteria in the amounts to be within the range of 105 to 1011 CFU as taught by Cutcliffe. One of ordinary skill in the art would be motivated to do so because both the reference claims and Cutcliffe are directed to methods and compositions to treat gastrointestinal disorders with compositions comprising the same bacterial species. The artisan is combining prior art elements according to known methods to yield predictable results.
Regarding instant claims 5-10, 15-20 and 24-29, as discussed above, reference claim 8 recites the bacteria are selected from the group consisting of Faecalibacterium prausnitzii DSMZ 17677, Butyricicoccus pullicaecorum LMG24109, Roseburia inulinivorans DSMZ 16841, Roseburia hominis DSMZ 16839, Akkermansia muciniphila DSMZ 22959, Lactobacillus plantarum ZJ316, Anaerostipes caccae DSMZ 14662. These are the same bacterial species and strains as recited in instant claims.
.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,971 in view of Cutcliffe (US 2016/0228476; Applicant IDS) and Garner (US 2012/0034198; Pub. Feb. 9, 2012). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '971 claims (the reference claims) in view of Cutcliffe and Garner renders obvious that of the instant claims.  
Regarding instant claim 12, the ‘971 reference claims in view of Cutcliffe does not recite its composition comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii that is formulated in the form of a suspension to be a homogeneous suspension.
Garner teaches processes and formulations for the administration of microorganisms to human subjects (abstract). Garner teaches its compositions comprise Lactobacillus plantarum bacterial cells ([0023]). Garner teaches preparing lyophilized compositions of the microorganisms by preparing a homogenous suspension of the microorganism with carrier that are stablizers ([0082],[0078] – section g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘971 claims in view of Cutcliffe and prepare a homogenous suspension of the composition of Cutcliffe comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii and stabilizing carriers as taught by Garner. The reference claims in view of Cutcliffe recites its compositions are administered to treat metabolic diseases and are formulated 
The ‘971 claims in view of Cutcliffe and Garner renders instant claim 12 obvious.

U.S. Application No. 17/386,266
Claims 1-2, 5-11, 15-21 and 24-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-43 of U.S. Application No. 17/386,266. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '266 claims (the reference claims) renders obvious that of the instant claims.  
Regarding instant claims 1, 11, 21, reference claim 30 recites a method of culturing a bacterial community comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii. Reference claim 31 recites the bacteria are in the form of a suspension or a powder. Reference claim 32 recites the bacteria are purified. The limitation “formulated for intestinal delivery” as recited in instant claim 1 pertains to the intended use of the composition. Since, the reference claim 31 recites the composition is formulated as a suspension or powder and also recites tablet, pill, syrup the reference claims are also reciting a formulation that can be delivered to the intestine.

Regarding instant claims 5-10, 15-20, 24-29, reference claims 43 recites the bacteria are selected from the group consisting of Faecalibacterium prausnitzii DSMZ 17677, Butyricicoccus pullicaecorum LMG24109, Roseburia inulinivorans DSMZ 16841, Akkermansia muciniphila DSMZ 22959, Lactobacillus plantarum ZJ316, Anaerostipes caccae DSMZ 14662. Reference claim 39 recites the bacteria comprises Roseburia hominis and reference claim 40 recites the bacteria is Roseburia hominis DSMZ 16839. These are the same bacterial species and strains as recited in instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 3-4, 13-14, 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-43 of U.S. Application No. 17/386,266 in view of Cutcliffe (US 2016/0228476; Applicant IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '266 claims (the reference claims) in view of Cutcliffe renders obvious that of the instant claims.  
Regarding instant claims 3-4, 13-14, 22-23 the ‘266 claims do not recite the amounts of the bacteria in the composition. However, reference claim 30 of ‘266 application recites one of the bacteria is a SCFA producing bacteria and a different bacteria in its methods is a SCFA metabolizing bacteria.
Cutcliffe teaches bacterial compositions to treat metabolic disorders including inflammatory bowel disease ([0247]). Cutcliffe teaches the bacterial composition to Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii, Akkermansia muciniphila, Roseburia inulinivorans and Roseburia hominis (see [0061],[0085]). Cutcliffe its compositions are formulated for delivery to the small intestine region ([0395]). Cutcliffe teaches the composition to comprise a primary fermenter which can produce intermediate molecules such as acetate (reads on SCFA producing bacteria) and secondary fermenter which can convert the intermediate molecule produced by the primary fermenter into butyrate (reads on SCFA metabolizing bacteria). Cutcliffe teaches the different types of microbes in its compositions can be present in different ratios ([0382]) and teaches the bacteria are present at a concentration of at least 105 to at most 1011 CFU (see [0437]).
It would have been obvious to one of ordinary skill in the art to modify the methods of the ‘266 reference claims to select the bacterial amounts to be within the range of 105 to 1011 CFU as taught by Cutcliffe. One of ordinary skill in the art would be motivated to do so because both the reference claims and Cutcliffe are directed to methods to prepare formulations comprising the same bacterial species wherein one bacteria is a SCFA producing bacteria and the other is a SCFA metabolizing bacteria. The artisan is combining prior art elements according to known methods to yield predictable results.
The ‘266 claims in view of Cutcliffe renders obvious instant claims 3-4, 13-14 and 22-23.
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-43 of U.S. Application No. 17/386,266 in view of Cutcliffe (US 2016/0228476; Applicant IDS) and Garner (US 2012/0034198; Pub. Feb. 9, 2012). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '266 claims (the reference claims) in view of Cutcliffe and Garner renders obvious that of the instant claims.  
Regarding instant claim 12, the ‘266 reference claims in view of Cutcliffe does not recite its composition comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii that is formulated in the form of a suspension to be a homogeneous suspension.
Garner teaches processes and formulations for the administration of microorganisms to human subjects (abstract). Garner teaches its compositions comprise Lactobacillus plantarum bacterial cells ([0023]). Garner teaches preparing lyophilized compositions of the microorganisms by preparing a homogenous suspension of the microorganism with carrier that are stabilizers ([0082],[0078] – section g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘266 claims in view of Cutcliffe and prepare a homogenous suspension of the composition of Cutcliffe comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii and stabilizing carriers as taught by Garner. The reference claims in view of Cutcliffe recites preparing compositions that can be administered to treat metabolic diseases and are formulated for delivery to the gastrointestinal tract of a subject ([0395]). Therefore, one of ordinary skill in the art would be motivated to formulate the composition of 
The ‘266 claims in view of Cutcliffe and Garner renders instant claim 12 obvious.
This is a provisional nonstatutory double patenting rejection.

U.S. Application No. 17/502,454
Claims 1, 3-4, 6, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Application No. 17/502,454. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '454 claims (the reference claims) renders obvious that of the instant claims. 
 Regarding instant claims 1, 6, 8, 9, reference claims 1, 12 and 23 recite a method for reduction of symptoms associated with a gastro-intestinal condition comprising administering a composition comprising at least one SCFA producing bacteria and at least one SCFA metabolizing bacteria. Reference claims 9 and 20 recite the bacteria are purified. Reference claims 3, 14, 25 recite the bacteria comprise Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis and Akkermansia muciniphila. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘454 reference claims and include all the 7 bacterial species as recited by the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan 
Regarding instant claims 3-4, reference claims 5,6 recites the bacteria are present at a concentration of 105 to 1011 CFU.
This is a provisional nonstatutory double patenting rejection.

Claims 2, 11, 13-14, 16, 18-19, 21-23, 25, 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Application No. 17/502,454 in view of Cutcliffe (US 2016/0228476; Applicant IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '454 claims (the reference claims) in view of Cutcliffe renders obvious that of the instant claims. 
Regarding claims 2, 11, 21, the ‘454 claims do not recite the composition to be in the form of a capsule, a suspension or a powder. 
Cutcliffe teaches bacterial compositions to treat metabolic disorders including inflammatory bowel disease ([0247]). Cutcliffe teaches the bacterial composition to comprise purified and isolated bacteria that are selected from a list of bacteria which includes Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii, Akkermansia muciniphila, Roseburia inulinivorans and Roseburia hominis (see 
It would have been obvious to one of ordinary skill in the art to modify the methods of the ‘454 reference claims to formulate the composition to be a suspension or in the form of a powder or capsule as taught by Cutcliffe. One of ordinary skill in the art would be motivated to do so because both the reference claims and Cutcliffe are directed to methods and compositions to treat gastrointestinal disorders with compositions comprising the same bacterial species. The artisan is combining prior art elements according to known methods to yield predictable results.
Regarding instant claims 13-14, 22-23, reference claims 5,6 recites the bacteria are present at a concentration of 105 to 1011 CFU.
Regarding instant claims 16, 18-19, 25, 27-28, reference claims 3, 14, 25 recite the bacteria comprise Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis and Akkermansia muciniphila. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘454 reference claims and include all the 7 bacterial species as recited by the reference claims. One of ordinary skill in the art would be motivated to do so because the artisan is choosing bacteria from a list that are taught by the reference claims to be included in the composition.
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Application No. 17/502,454 in view of Cutcliffe (US 2016/0228476; Applicant IDS) and Garner (US 2012/0034198; Pub. Feb. 9, 2012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '454 claims (the reference claims) in view of Cutcliffe and Garner renders obvious that of the instant claims.  
Regarding instant claim 12, the ‘454 reference claims in view of Cutcliffe does not recite that its composition comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii is formulated in a homogeneous suspension.
Garner teaches processes and formulations for the administration of microorganisms to human subjects (abstract). Garner teaches its compositions comprise Lactobacillus plantarum bacterial cells ([0023]). Garner teaches preparing lyophilized compositions of the microorganisms by preparing a homogenous suspension of the microorganism with carrier that are stablizers ([0082],[0078] – section g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘454 claims in view of Cutcliffe and prepare a homogenous suspension of the composition of Cutcliffe comprising Lactobacillus plantarum, Anaerostipes caccae, Faecalibacterium prausnitzii and stabilizing carriers as taught by Garner. The reference claims in view of Cutcliffe recites preparing compositions that can be administered to treat metabolic diseases and are formulated for delivery to the gastrointestinal tract of a subject ([0395]). Therefore, one of ordinary skill in the art would be motivated to formulate the composition of 
The ‘454 claims in view of Cutcliffe and Garner renders instant claim 12 obvious.
This is a provisional nonstatutory double patenting rejection.
Claims 5, 7, 10, 15, 17, 20, 24, 26 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Application No. 17/502,454 in view of Cutcliffe (US 2016/0228476; Applicant IDS), Immerseel (US 2012/0027734; Pub. Feb. 2012; Applicant IDS) as applied to claims 1-4, 6-9, 11, 13-14, 17-19, 21-23 and 25-28 above and further in view of Li (Complete Genome Sequence of the Probiotic Lactobacillus plantarum Strain ZJ316, Genome Announcements, March/April 2013, volume 1, Issue 2; Applicant IDS), Duncan (US 2007/0258953; Pub. Nov. 8 2007; Applicant IDS), Sokol (Faecalibacterium prausnitzii is an anti-inflammatory commensal bacterium identified by gut microbiota analysis of Crohn disease patients, PNAS, vol. 105, no. 43, October 2008, 16731-16736; Applicant IDS), Qin (US 2014/0227227; Pub. Aug. 2014; Applicant IDS), Kelly (US 2015/0132264; Pub. May. 14, 2015; Applicant IDS) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Applicant IDS) and as evidenced by DSM-22959 (Akkermansia muciniphila, German Collection of Microorganisms and Cell culture, 2020; Applicant IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '454 claims (the reference claims) in view of 
Regarding instant claims 5, 7, 10, 15, 20, 24, 26, 29, reference claims 3, 14, 25 recite the same bacterial species but do not recite the bacterial strain names/numbers.
Li teaches Lactobacillus plantarum strain ZJ316 has many probiotic properties (abstract).
Duncan teaches lactic acid bacteria in a probiotic composition for treating Crohn’s disease, ulcerative colitis (abstract) and teaches the bacteria to be Anaerostipes caccae with DSM number 14662 (par. [0024]).
Sokol teaches Faecalibacterium prausnitzii with strain number DSM 17677 (pg. 16735 col. 2 Bacterial culture) is an anti-inflammatory bacteria in the gut microbiota (abstract).
Immerseel teaches bacterial strains related to species Butyricicoccus pullicaecorum to be used in prevention/treatment of intestinal health problems (abstract) including intestinal bowel disease in humans and dysbacteriosis in animals (par. [0012]). Immerseel teaches the butyric acid producing strain is chosen from Butyricicoccus pullicaecorum with deposit number LMG24109 and strains having at least 93% homology to the 16s rRNA sequence (par. [0015] – reads on claims 7, 17, 26).  Immerseel teaches administering the butyric acid producing bacteria overcomes the problems associated with administering butyric acid in the treatment of intestinal health problems (par. [0010],[0011]).
	Qin teaches use of Roseburia in the preparation of compositions for improving tolerance of blood glucose, reducing body weight and/or blood glucose (abstract, par. Roseburia is Roseburia inulinivorans DSM 16841 (par. [0013]) and teaches the composition can be provided as food composition, pharmaceutical composition etc., (par. [0011]).
Everard teaches administration of Akkermansia muciniphila which is a mucin-degrading bacterium that resides in mucus layer increased the intestinal levels of endocannabinoids that control inflammation, the gut barrier and gut peptide secretion (abstract).  Everard teaches A. muciniphila treatment reversed high-fat diet induced metabolic disorders, adipose tissue inflammation and insulin resistance (abstract). Everard teaches a key role of A. muciniphila in gut barrier function, metabolic inflammation and fat storage (pg. 9067 col. 2 para. 1) and presence of A. muciniphila within the host mucus layer improves gut barrier function (pg. 9070 col.1 para. 2). Everard teaches Akkermansia muciniphila with a strain number ATCC BAA-835 (pg. 9071 col. 1 para. 1). This strain also has a deposit number of DSM 22959 (for evidence see DSM22959 pg. 1).
Kelly teaches use of bacterial species Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health (abstract).  Kelly teaches the use of strains with Roseburia hominis with deposit number DSM 16839 (par. [0046]). Kelly teaches the composition can be a probiotic, food supplement etc. (par. [0029,0030]). Kelly teaches the disorder to be Crohn’s disease, ulcerative colitis, IBS, IBD where expression of barrier genes is enhanced (par. [0070,0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of ‘454 reference claims in view of Cutcliffe and use the specific strains of Lactobacillus plantarum strain ZJ316 as Anaerostipes caccae with DSM number 14662 as taught by Duncan, Faecalibacterium prausnitzii with strain number DSM 17677 as taught by Sokol, Butyricicoccus pullicaecorum with deposit number LMG24109 as taught by Immerseel, Roseburia inulinivorans DSM 16841 as taught by Qin, Roseburia hominis with deposit number DSM 16839 as taught by Kelly and Akkermansia muciniphila with a deposit number of DSM 22959 as taught by Everard. One of ordinary skill in the art would be motivated to do so because these strains were known in the art to be used in probiotic compositions and the artisan is combining prior art elements according to known methods to yield predictable results.
The ‘454 claims in view of Cutcliffe, Immerseel, Duncan, Sokol, Qin, Kelly and Everard renders instant claims 5, 7, 10, 15, 20, 24, 26, 29 obvious. 
This is a provisional nonstatutory double patenting rejection.

Relevant Prior Art
Cunningham (WO 2012/142605; Pub. Oct. 18, 2012; Applicant IDS) teaches pharmaceutical compositions and methods suitable for the treatment of intestinal disorders and diseases associated with abnormal distribution of gut microflora in the gastrointestinal tract of a mammalian host (abstract). Cunningham teaches the pharmaceutical composition to comprise a pre-selected combination of microorganisms and administering a therapeutically effective amount of the composition to a subject in need thereof, (pg. 4 lines 21-29).  Cunningham teaches the preselected combination of microorganisms in the composition includes at least one Faecalibacterium prausnitzii (pg. 3 lines 21,22), Anaerostipes caccae (pg. 3 lines 24,25) Lactobacillus plantarum (pg. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657